          Case 1:21-cv-01733-PGG Document 17
                                          16 Filed 06/14/21
                                                   06/11/21 Page 1 of 2




GEORGIA PESTANA                                                                         MARTHA NIMMER
Corporation Counsel
                                    THE CITY OF NEW YORK               Special Assistant Corporation Counsel
                                    LAW DEPARTMENT                                        Cell: (917) 499-8632
                                        100 CHURCH STREET
                                        NEW YORK, NY 10007



                                                         June 11, 2021
VIA ECF
Hon. Paul G. Gardephe

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

                Re: L.M. obo J.M. v. N.Y.C. Dep’t of Education, 21-cv-1733 (PGG)(SN)

Dear Judge Gardephe:

        I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
Georgia Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks
solely attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

       I write to respectfully request a 30-day extension of Defendant’s time to respond to the
complaint, from June 14, 2021 to July 14, 2021. I am also requesting that the June 24, 2021
conference be adjourned to one of the following dates: August 3, 4 or 5, 2021.

        Plaintiff consents to this extension of the time to answer as well as to the adjournment of
the conference. This is the second request for an extension of the time to answer. The first
request was made on April 2, 2021 and granted by Your Honor on April 6, 2021. The requested
30-day extension will provide the undersigned with time to receive settlement authority from the
Comptroller’s Office and make a settlement offer to Plaintiff. We are hopeful that the parties
will settle this matter without the need for further burden on the Court’s time.

       Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to July 14, 2021, and the June 24, 2021 conference be adjourned to August 3, 4 or 5,
        Case 1:21-cv-01733-PGG Document 17
                                        16 Filed 06/14/21
                                                 06/11/21 Page 2 of 2




      2021.

      Thank you for considering this request.

              Respectfully submitted,

                                                     /s/
                                                    Martha Nimmer
                                                    Special Assistant Corporation Counsel
cc:   Irina Roller, Esq (via ECF)




      MEMO ENDORSED

      The application to extend the response to the Complaint to July 14, 2021 is granted. The
      conference currently scheduled for June 24, 2021 is adjourned to August 19, 2021, at 10:00
      a.m. by telephone.

      The parties are directed to dial 888-363-4749 to participate, and to enter the access code
      6212642. The press and public may obtain access to the telephone conference by dialing the
      same number and using the same access code. The Court is holding multiple telephone
      conferences on this date. The parties should call in at the scheduled time and wait on the
      line for their case to be called. At that time, the Court will un-mute the parties’ lines. Two
      days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
      GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will
      be using to dial into the conference so that the Court knows which numbers to un-mute. The
      email should include the case name and case number in the subject line.




       June 14, 2021
